DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.  Claims 1-9, 12, 15 and 23-25 have been canceled, and Claims 10, 11, 13, 14 and 16-22 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakanoue et al. (US 2015/0184107) in combination with Watts et al. (US 6,127,323) or Nagakari (US 2017/0327764).
Sakanoue et al. [“Sakanoue”] disclose a shock absorber lubricating oil composition which is used at a sliding part between an oil seal and a piston rod in a shock absorber of a four-wheeled vehicle [0001].  Sakanoue discloses that the shock absorber lubricating oil composition comprises (A) a base oil composed of a mineral oil and/or a synthetic oil, and (B) a dithiophosphate ester represented by formula (1) [0014]-[0016].  The composition may further comprise (C) a polyhydric alcohol partial ester [0020], and (D) any phosphorus-containing compound in an amount of 0.1 mass% or more to 5 mass % or less, with respect to the entire amount of the composition [0022].   
Sakanoue sets forth Examples 1 and 2 in Table 1 wherein the lubricating base oil used has a kinematic viscosity at 40°C of 9.07 mm2/s, a viscosity index of 109 and a density at 15°C of 0.828 g/cm3. 
Applicant’s claimed method of lubricating a shock absorber differs by contacting the shock absorber with a lubricating oil composition “comprising” (open-ended claim language) a base oil, and the specific phosphorus-containing compound of formula (1).  Although the phosphorus-containing compound is not specifically set forth in Sakanoue, Watts et al. [“Watts”] and Nagakari are added to teach that such a phosphorus-containing compound is conventional in lubricating oil compositions. 
Watts et al. [“Watts] disclose that the anti-shudder durability of power transmitting fluids, particularly automatic transmission fluids, is improved by incorporating a combination of alkyl phosphonates, ashless dispersants and metallic detergents (Abstract).  Watts discloses that the alkyl phosphonate has the structure:
R – P(=O) – (O- R1) (O – R2) 
wherein R is a C8 to C30 hydrocarbyl, R1 is a C1 to C20 hydrocarbyl, and R2 is a C1 to C4 hydrocarbyl or hydrogen.  Thus, R1 and R2 may both be a methyl group, and R contains 8-30 carbon atoms.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Watts discloses that while any effective amount of the alkyl phosphonate may be used to achieve the benefits of the invention, typically these effective amounts will be from 0.1 to 10 mass %, and most preferably from 1.0 to 5.0%, in the finished fluid, which overlaps the claimed range of “0.05% to 3.0% by mass” in independent Claims 10 and 13.  Dependent Claims 19 and 22 recite an amount of “0.1% by mass or more and 2.0 % by mass or less” for the alkyl phosphonate compound and dependent claim 20 recites an amount of “0.3% by mass or more and 1.0% by mass or less” which are within the broad range of from 0.1 to 10 mass % for the alkyl phosphonate compound disclosed in Watts.  
Thus, having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the alkyl phosphonate component disclosed in Watts, to the shock absorber fluid of Sakanoue, if so desired.  As set forth above, Sakanoue provides motivation for the addition of any phosphorus-containing compound to the fluid in an amount of 0.1 mass% or more to 5 mass % or less.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Alternatively, Nagakari discloses a lubricating oil composition for a sliding glide surface, which exhibits excellent low friction properties and extreme pressure properties so as to enable high precision machining in a machine tool (Abstract).  Nagakari discloses that the lubricating oil composition comprises a base oil and a phosphonate represented by formula 1 in [0021].   Nagakari sets forth specific examples of such phosphonate compounds including dimethyl-dodecyl phosphonate and various other dimethyl alkyl phosphonates [0023].  Nagakari discloses that the phosphonate compounds are suitably used at a quantity of not less than 0.2 mass%, and not more than 2 mass% [0024].  Nagakari discloses densities of the lubricating base oils.  Base oil 2 has a density at 15°C of 0.8453 g/cm3 [0036]; base oil 4 has a density at 15°C of 0.8627 g/cm3 [0038]; base oil 5 has a density at 15°C of 0.8683 g/cm3 [0039]; base oil 6 has a density at 15°C of 0.8625 g/cm3 [0040]; and base oil 7 has a density at 15°C of 0.8736 g/cm3 [0041].
Thus, having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the phosphonate compounds disclosed in Nagakari, such as dimethyl dodecyl phosphonate and various other dimethyl phosphonate, to the shock absorber fluid disclosed in Sakanoue, with a reasonable expectation of success.  Sakanoue teaches that the shock absorber lubricating oil composition is used at a sliding part between an oil seal and a piston rod in a shock absorber of a four-wheeled vehicle, and Nagakari teaches a lubricating oil composition for a sliding glide surface.  Nagakari teaches that the phosphate compounds exhibit excellent low friction properties and extreme pressure properties so as to enable high precision machining in a machine tool.  Thus, the examiner is of the position that it would have been obvious to the skilled artisan to have added the phosphate additives in Nagakari with a composition used for sliding parts, such as a shock absorber fluid, with a reasonable expectation of success.    
      
Claim Rejections - 35 USC § 103
Claim(s) 10, 13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2010/0137176) in combination with Watts et al. (US 6,127,323) or Nagakari (US 2017/0327764).
Aoki et al. [“Aoki”] discloses a shock absorber fluid characterized by comprising a lubricating base oil that has a urea adduct value of not greater than 4% by mass and a viscosity index of 100 or greater [Abstract].  Aoki teaches that the density at 15°C [0076] of the lubricating base oil of the invention is preferably not greater than 0.825, and more preferably not greater than 0.820 [0078]. 
Aoki teaches that the shock absorber fluid according to the invention preferably contains a viscosity index improver [0096], and any desired lubricating oil additive including antioxidants, ashless dispersants, extreme pressure agents, friction modifiers, and others, which may be used alone or in combinations of two or more [0101].  
Applicant’s claimed method of lubricating a shock absorber differs by contacting the shock absorber with a lubricating oil composition “comprising” a base oil, and the specific phosphorus-containing compound of formula (1).  Although the specific phosphorus-containing compound is not specifically set forth in Aoki, Watts et al. [“Watts”] and Nagakari are added to teach that such a phosphorus-containing compound is conventional in lubricating oil compositions. 
Watts et al. [“Watts] disclose that the anti-shudder durability of power transmitting fluids, particularly automatic transmission fluids, is improved by incorporating a combination of alkyl phosphonates, ashless dispersants and metallic detergents (Abstract).  Watts discloses that the alkyl phosphonate has the structure:
R – P(=O) – (O- R1) (O – R2) 
wherein R is a C8 to C30 hydrocarbyl, R1 is a C1 to C20 hydrocarbyl, and R2 is a C1 to C4 hydrocarbyl or hydrogen.  Thus, R1 and R2 may both be a methyl group, and R contains 8-30 carbon atoms.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Watts discloses that while any effective amount of the alkyl phosphonate may be used to achieve the benefits of the invention, typically these effective amounts will be from 0.1 to 10 mass %, and most preferably from 1.0 to 5.0%, in the finished fluid, which overlaps the claimed range of “0.05% to 3.0% by mass” in independent Claims 10 and 13.  Dependent Claims 19 and 22 recite an amount of “0.1% by mass or more and 2.0 % by mass or less” for the alkyl phosphonate compound and dependent claim 20 recites an amount of “0.3% by mass or more and 1.0% by mass or less” which are within the broad range of from 0.1 to 10 mass % for the alkyl phosphonate compound disclosed in Watts.  
Thus, having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the alkyl phosphonate component disclosed in Watts, to the shock absorber fluid of Aoki, if so desired.  As set forth above, Aoki provides motivation for the addition of any desired lubricating oil additive including antioxidants, ashless dispersants, extreme pressure agents, friction modifiers, and others, to the shock absorber fluid.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided thee is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Alternatively, Nagakari discloses a lubricating oil composition for a sliding glide surface, which exhibits excellent low friction properties and extreme pressure properties so as to enable high precision machining in a machine tool (Abstract).  Nagakari discloses that the lubricating oil composition comprises a base oil and a phosphonate represented by formula 1 in [0021].   Nagakari sets forth specific examples of such phosphonate compounds including dimethyl-dodecyl phosphonate and various other dimethyl alkyl phosphonates [0023].  Nagakari discloses that the phosphonate compounds are suitably used at a quantity of not less than 0.2 mass%, and not more than 2 mass% [0024].  Nagakari discloses densities of the lubricating base oils.  Base oil 2 has a density at 15C of 0.8453 g/cm3 [0036]; base oil 4 has a density at 15°C of 0.8627 g/cm3 [0038]; base oil 5 has a density at 15°C of 0.8683 g/cm3 [0039]; base oil 6 has a density at 15°C of 0.8625 g/cm3 [0040]; and base oil 7 has a density at 15°C of 0.8736 g/cm3 [0041].
Thus, having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the phosphonate compounds disclosed in Nagakari, such as dimethyl dodecyl phosphonate and various other dimethyl phosphonate, to the shock absorber fluid disclosed in Aoki with a reasonable expectation of success.  Aoki teaches that the shock absorber lubricating oil composition is used at a sliding part between an oil seal and a piston rod in a shock absorber of a four-wheeled vehicle, and Nagakari teaches a lubricating oil composition for a sliding glide surface.  Nagakari teaches that the phosphate compounds exhibit excellent low friction properties and extreme pressure properties so as to enable high precision machining in a machine tool.  Thus, the examiner is of the position that it would have been obvious to the skilled artisan to have added the phosphate additives in Nagakari with a composition used for sliding parts, such as a shock absorber fluid, with a reasonable expectation of success.    

Claim Rejections - 35 USC § 103
Claim(s) 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakanoue et al. (US 2015/0184107) in combination with Watts et al. (US 6,127,323) or Nagakari (US 2017/0327764), and in further view of Nakamaru et al (US 5,433,870).
Sakanoue et al. [“Sakanoue”] in combination with Watts et al. [“Watts”]/Nagakari is relied on as outlined above.  Dependent claims 11 and 14 differ by requiring that the shock absorber contains a part comprising polytetrafluoroethylene.  Although not disclosed in the applied prior art references cited above, sliding members having a sliding surface mainly composed of polytetrafluoroethylene are conventional in the art as evidenced by Nakamaru et al [“Nakamaru”].  
Nakamaru discloses a multilayered sliding member having more excellent friction and wear-resistant properties and also showing more excellent anti-cavitation properties when in use in oil in a state of high-speed sliding.  COL.2, L5-9.  Nakamaru discloses that particularly the multilayered sliding member is a guide bush for shock absorber exhibiting excellent sliding characteristics in use in oil or under oil lubrication.  COL. 1, L5-15.    
Thus, having the applied prior art references before the inventor at the time the invention was made it would have been obvious to have used a conventional part containing polytetrafluoroethylene as evidenced by Nakamaru, in the shock absorber disclosed in Sakanoue, if the known imparted properties of excellent friction and wear-resistant properties were so desired. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RAN et al. (US 2020/0325413) discloses a lubricating fluid suitable for use as a shock absorber fluid comprising 50 to 90 wt% of a GTL (gas to liquid) base oil and other additives including viscosity index improvers [0017], and one or more additives [0020]. The shock absorber fluid of Example 1 (Table 2) sets forth a density at 15°C of 0.8247 g/cm3.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
September 5, 2022